FILED

UNITED sTATEs msTmcT coURT N@V ° 5 2010
FOR THE DISTRICT OF COLUMBIA Clerk, U.S, District & Bankruptcy
Courts for the District ot Columbla

)
Joan F. M. Malone, )
)
Plaintiff, )

) _

v. ) Civil Action No.   

)
United States District et al., )
)
Defendants. )
)

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure and is frivolous.
Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfarzo, 75

F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a District of Columbia resident, sues the federal government, President Barack
Obama and other high-level federal and District of Columbia officials but for what conduct is
unknown. The complaint, consisting mostly of disjointed words and phrases, fails to provide any
notice of a claim and is simply frivolous.' A separate Order of dismissal accompanies this

Memorandum Opinion.

 

nited State District Judge

Date:November § ,2010

' This complaint is one of five such submissions received by the Clerk’s Office on the
same day. Each complaint names a different set of defendants but is otherwise the same.
More0ver, the Court recently dismissed another of plaintiff s complaints as frivolous. Malorie v.
U.S. President Barack Obama, No. 10-1826 (D.D.C. Oct. 28, 2010). Plaintiff is warned that her
persistence in filing similar lawsuits may result in the Court imposing restrictions on her ability
to file cases in this Court.